Citation Nr: 0534971	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  96-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thigh bruise.

2.  Entitlement to service connection for a disability 
manifested by leg cramps.

3.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 1956 
and from March 1991 to August 1991.  The veteran also had 
long service in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case has previously been remanded by the Board for 
additional development.  That development having been 
completed with respect to the claim for service connection 
for arthritis of the left knee, that claim is now ready for 
appellate review.

In October 2005, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.

The issues of entitlement to service connection for residuals 
of a left thigh bruise and a disability manifested by leg 
cramps are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection for arthritis of 
the left knee has been obtained or requested by the RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from arthritis of the left knee that is 
related to service.


CONCLUSION OF LAW

Arthritis of the left knee was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
February 2003, June 2003, and September 2005 that told him 
what was necessary for his claim to be granted.  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking service connection for arthritis of the 
left knee was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's February 2003, June 2003, and September 2005 letters 
notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that 
the September 2005 letter asked the veteran to submit or 
identify any evidence that pertains to his claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  In addition, the veteran testified 
at a personal hearing.  The veteran has not indicated that 
there is any additional evidence available to help support 
his claim for service connection for arthritis of the left 
knee.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's testified that he injured his knee in April 
1985 when he fell while building a dock.  The service medical 
records from Homestead Air Force Base do confirm that the 
veteran was injured in a fall in April 1985.  There is no 
indication of any residual injury to the veteran's left knee 
in the service medical records.  The veteran's separation 
examination and report of medical history at the time of 
separation were both silent with respect to any left knee 
disability.

VA treatment records are mostly silent with respect to a left 
knee disability.  A VA treatment noted dated in January 1998 
indicates the veteran has had knee pain for three of four 
years.  A VA treatment note dated in April 1998 indicates 
that the veteran complained of knee pain that had been 
present for eight or nine years. The physician notes no 
effusion but the knee was tender and had some crepitus.  The 
range of motion was normal.  The private medical records do 
not address any left knee disability.  There is mention in 
the treatment records of arthritis of the hip but no mention 
of arthritis of the left knee.

The veteran underwent a VA examination in October 1998.  The 
veteran gave his history of being injured in a fall in 
service.  The veteran complained of left knee pain and that 
his knee gives out occasionally.  On examination he had 1+ 
effusion of the knee and no gross instability.  There is 
crepitation, but the veteran has a full range of motion from 
0 to 130 degrees.  X-rays of the left knee were completely 
normal.  The examiner indicated a diagnosis of chronic 
synovitis of the left knee.

The veteran was provided a second VA examination in March 
2002 with a follow-up opinion in August 2002.  After 
reviewing the examination and X-rays, the examiner offered 
his opinion that he was unable to confirm the presence of a 
chronic knee disability either on examination or review of X-
rays.  The examiner felt it was not likely that the injury 
suffered in April 1985 resulted in a knee disability.  The 
examiner noted that an injury that occurred in 1985 and was 
being evaluated 17 years later should show some evidence of 
degeneration on ordinary X-rays and this was not present.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in March 2004.  He testified that 
he had left knee pain since his injury in service.

Based on the above, the Board finds that entitlement to 
service connection for arthritis of the left knee must be 
denied because there is no competent medical evidence 
establishing that the veteran currently suffers from 
arthritis of the left knee.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board finds the VA 
examinations and X-rays in October 1998, March 2002, and 
August 2002 to be persuasive.  X-rays were consistently 
negative for any finding of arthritis, and the VA examiner in 
2002 specifically stated that he could find no evidence of a 
knee disability and no evidence of arthritis which would be 
expected to be present on X-ray.  While the veteran has 
complained of pain in his left knee, there is no medical 
evidence that supports a diagnosis of arthritis.  While the 
veteran is competent to describe symptoms, he is not a 
medical professional, and is not competent to offer opinions 
as to the diagnosis or etiology of medical conditions.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Service 
connection is not warranted for arthritis of the left knee.


ORDER

Entitlement to service connection for arthritis of the left 
knee is denied.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

Under 38 U.S.C.A. § 101(2) (West 2002) a "veteran" is a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  Under 38 U.S.C.A. 
§ 101(24) (West 2002) "active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated 
in line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
or died from an injury incurred in or aggravate in line of 
duty."

As it is not clear from the record what the veteran's status 
was at the time of his April 1985 accident, the RO must first 
determine the nature of the veteran's service at that time.  
The RO should contact the service department and determine 
whether the veteran was on active duty, active duty for 
training, inactive duty for training, inactive duty, or some 
other status.

If the appellant's duty status renders him eligible for VA 
benefits, then the RO should schedule a VA medical 
examination to determine the nature and etiology of the 
veteran's residuals of a left thigh bruise and leg disability 
manifested by cramps.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should contact the veteran's 
service department and determine the 
veteran's duty status at the time of his 
accident in April 1985.

2.	If the veteran's duty status at the 
time of the April 
1985 accident meets the eligibility 
criteria for VA benefits, the RO should 
schedule the veteran for a VA medical 
examination to determine whether the 
veteran has current disabilities 
manifested by residuals of a left thigh 
bruise and leg cramps, and if so, whether 
or not they are related to service.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder in conjunction with the 
examination. 
The examiner should specifically review 
the veteran's medical history and service 
medical records that show an injury in 
April 1985 and complaints of leg pain and 
cramps since that time.  The examiner 
should specifically review the VA 
examination report from October 1998 that 
indicated a diagnosis of peripheral 
vascular disease secondary to a service-
connected vascular injury, with so-called 
"restless leg syndrome".  The examiner 
should also specifically review the VA 
examination and report from March 2002 
and August 2002 that indicated in March 
2002 that there was no indication that 
the veteran had a residual disability as 
a result of his left thigh bruise and 
that the leg cramps are also not related 
to the service injury.  If residuals of a 
left thigh bruise or a disability 
manifested by leg cramps is diagnosed, 
the examiner is requested to reconcile 
these opinions and to offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current residuals of a left 
thigh bruise and disability manifested by 
leg cramps were initially manifested 
during service or was otherwise related 
to such service or any event therein.  A 
complete written rationale for any 
opinion offered must be provided.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


